Citation Nr: 0727102	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Husband


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.


FINDING OF FACT

The veteran's service-connected disabilities do not result in 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, ankylosis of one 
or both knees or one or both hips, or permanent impairment of 
vision of both eyes.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.808, 4.63 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in July 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
She was also specifically advised of the need to submit any 
evidence in her possession that pertains to the claim  
Finally the July 2006 letter advised her what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board notes that the July 2006 letter was sent to the 
veteran after the August 2003 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in July 2006 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
veteran was provided ample opportunity to submit additional 
evidence and argument.  Moreover, the Board finds that the 
veteran was already aware what evidence and information was 
necessary to substantiate her claim as such notice was 
provided in an August 2003 letter.  Additionally, the veteran 
submitted private medical evidence throughout this appeal, 
indicating that she was aware of the need to substantiate her 
claim.  Finally, she has not asserted any reason why she 
would be prejudiced by the Board proceeding with its 
decision.  As such, the Board finds that it may proceed.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of her claim and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran's service 
medical records are associated with the claims folder, as 
well as all relevant VA treatment records.  Also of record 
are private treatment records submitted by the veteran.  She 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding her claim.  
Finally, the Board notes that she was afforded multiple VA 
examinations in conjunction with this claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

As an initial matter, the Board observes that the regulations 
pertaining to eligibility for automobile and adaptive 
equipment were amended, effective August 8, 2006, and that 
such amendment is applicable to benefits awarded on or after 
December 10, 2004.  See 71 Fed. Reg. 44,915-44,920 (2006) 
(presently codified at 38 C.F.R. § 3.808 (2006)).  Notably, 
the amendment makes no substantive change to the content of 
the regulation.  Id. at 44,917.  Rather, it incorporates 
language which expressly expands the applicability of 
38 C.F.R. § 3.808 to disabilities awarded under 38 U.S.C.A. 
§ 1151 (2006).  Seeing as the amendment is not substantive 
and the veteran does not receive any benefits under 
38 U.S.C.A. § 1151, the Board concludes that she will not be 
prejudiced by the Board proceeding to a decision even though 
the RO has not provided the veteran with a copy of the 
amended regulation.

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A. § 3901(a), the evidence must demonstrate a 
service-connected disability resulting in the loss, or 
permanent loss of use, of one or both feet or one or both 
hands; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2006).

The law also provides that a veteran may be entitled to only 
adaptive equipment if she has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2006). 

Pertinent to this appeal, the veteran is service-connected 
for degenerative joint disease at L4-S1, status post-
hemilaminectomy and discectomy at L4-L5, currently evaluated 
as 60 percent disabling.  She testified at the March 2007 
Board hearing that she can no longer drive under normal 
circumstances due to her service-connected back disability.  
Specifically, she testified that her right foot becomes 
completely numb after approximately twenty minutes of 
driving, and that her only remedy is to get out of the car 
and walk around for five to ten minutes until feeling 
returns.  The veteran also testified that she can walk 
without a brace, albeit with some balance problems; without a 
brace her foot drop causes her to trip and fall.  See hearing 
transcript at 8.  Essentially, the veteran alleges that she 
has lost the use of her right foot as a result of her 
service-connected low back disability and, as such, is 
entitled to automobile and adaptive equipment or for adaptive 
equipment only.

With regards to whether the veteran's right foot is useless, 
the evidence of record demonstrates that she has chronic 
complaints of pain and instability in her right foot.  As 
noted above, she wears a hinged brace for support.  See 
veteran's March 2007 Board hearing transcript; see also Dr. 
J.P.W. treatment record dated October 16, 2001.  In December 
2000, the veteran underwent a hemilaminectomy and discectomy 
for correction of an L5-S1 nerve root problem with associated 
total right foot drop and severe radicular pain in her right 
leg.  Records since her December 2000 surgery reveal that, 
although recovery has been slow, there has been evidence of 
reinnervation at L5.  An October 2001 treatment record 
indicates partial recovery (60 to 70 percent) in her foot 
with motor function present.  These records also indicate 
that her right foot has remained somewhat unstable and 
requires the use of a prosthesis to help support the foot.  

Also of record are VA examination reports dated in August 
2002 and May 2006.  These reports show absent to trace 
reflexes in the veteran's right ankle, dense sensory deficit 
to the dorsum and lateral aspect of the right foot with no 
sensation to light touch, some plantar weakness, normal 
muscle bulk and tone, and a mild foot drop.  The May 2006 VA 
examination report specifically notes that right foot plantar 
flexion is intact, although less so than in the left foot.  
Finally, an August 2001 podiatry consult indicates that her 
right ankle has a limited range of motion with dorsiflexion 
limited by 10 degrees of motion and plantar flexion limited 
by 5 degrees.  

Clearly, the evidence demonstrates some limited use of the 
veteran's service-connected right lower extremity.  However, 
the Board finds that there is no evidence showing that her 
service-connected back disability has resulted in the loss, 
or permanent loss of use, of one or both feet.  In this 
regard, the evidence demonstrates that the veteran, although 
perhaps unsteady on her feet with occasional numbness, is 
still able to ambulate.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

Evidence that the veteran is able to ambulate even when her 
foot goes numb indicates that there is not loss of use of the 
foot in such a way that would be equally well served by an 
amputation stump.  Moreover, although she was previously 
diagnosed as having total foot drop, her current post-
surgical foot drop is only considered mild.  An October 2003 
MRI study revealed displaced nerve roots into the thecal sac; 
however, there is no evidence that she has complete paralysis 
of the external popliteal nerve.  Under such circumstances, 
the Board finds that the veteran has not lost the use of her 
right foot and therefore, she is not entitled to automobile 
and adaptive equipment under 38 U.S.C.A. § 3901(a); 38 C.F.R. 
§ 3.808(a) (2006).  

The veteran has not contended that she has vision impairment 
that would be a basis for this claim; thus, entitlement on 
the basis of permanent impairment of vision in both eyes will 
not be discussed.  Finally, as the evidence of record fails 
to demonstrate that the veteran has ankylosis of one or both 
knees or one or both hips as a result of her service-
connected disabilities, the Board finds that she is not 
entitled to adaptive equipment for an automobile.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2006).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  However, as the preponderance of the evidence 
is against the veteran's claim of entitlement to automobile 
and adaptive equipment or for adaptive equipment only, the 
doctrine is not applicable in the instant appeal and her 
claim must be denied.  Id.   


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


